DETAILED ACTION
1.	This Final Office Action is in response to the Amendment filed July 7, 2021.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Eheim reference (US Patent No. 4,171,689) in view of the Neels reference (US Patent Publication No. 2008/0314037).
6.	Regarding claim 10, the Eheim reference discloses:
a control device (FIG. 1) for an internal combustion engine (1), the control device comprising:
an air intake channel (FIG. 1—passage defined by (5));
an exhaust gas recirculation channel (8) which is arranged to enter into the air intake channel (FIG. 1), the exhaust gas recirculation channel (8) comprising an opening (15) at an end thereof (FIG. 1);
a valve seat (12) formed at the opening (15) at the end of the exhaust gas recirculation channel (8); and

The Eheim reference discloses the invention as essentially claimed.  However, the Eheim reference fails to disclose that the valve disk being elastic, and wherein at least one of the valve seat and the valve disk forms an at least single-curved concave surface so that, when the valve disk rests on the valve seat in a resting position, at least one gap is formed between the valve disk and the valve seat.
The Neels reference teaches it is conventional in the art of valves for control of exhaust gas to provide as taught in (FIG. 3) that the valve disk is elastic [Paragraph 0029] and wherein at least one of the valve seat and the valve disk forms a at least single-curved concave surface (FIG. 3).  Such configurations/structures would allow several advantages such as increased stiffness and reduced buckling due to thermal gradients and thermal cycling [Paragraph 0030].  
The combination of the Eheim reference and the Neels reference teach the invention as essentially claimed.  However, the modified Eheim reference fails to disclose when the valve disk rests on the valve seat in a resting position, at least one gap is formed between the valve disk and the valve seat.
The Gregory reference teaches it is conventional in the art of valve assemblies for the control of fluid flow to provide as taught in the (Figure) wherein the valve disk (6) rests on the valve seat (5) in a resting position (Figure), at least one gap (Figure—the Figure clearly illustrates that there is space between the valve seat and the top of the valve disk) is formed between the valve disk (6) and the valve seat (5).  Such configurations/structures would allow the reduction of the formation of spray (Column 2, lines 3-12).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the Eheim reference, such that the device further includes the valve disk being elastic, and wherein at least one of the valve seat and the valve disk forms an at least single-curved concave surface so that, when the valve disk rests on the valve seat in a resting position, at least one gap is formed between the valve disk and the valve seat, as clearly suggested and taught by the Neels reference, in order to allow several advantages such as increased stiffness and reduced buckling due to thermal gradients and thermal cycling [Paragraph 0030] and reduction of the formation of spray (Colum 2, lines 3-12).  
7.	Regarding claim 11, the Eheim reference further discloses:
wherein, the air intake channel comprises an air intake channel central axis (FIG. 1), and a valve surface is parallel to the air intake channel central axis (FIG. 1).
The Eheim reference discloses the invention as essentially claimed.  However, the Eheim reference fails to disclose the valve surface has a curvature of the at least single-curved concave type.  
The Neels reference teaches it is conventional in the art of valves for control of exhaust gas to provide as taught in (FIG. 3) a valve surface having a curvature of the at least single-curved concave type (FIG. 3).  Such configurations/structures would allow several advantages such as increased stiffness and reduced buckling due to thermal gradients and thermal cycling [Paragraph 0030].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the Eheim reference, such that the device further includes a valve surface having a curvature of the at least single-curved concave type, as clearly suggested and taught by the Neels reference, in order to allow several advantages 
such as increased stiffness and reduced buckling due to thermal gradients and thermal cycling [Paragraph 0030].  
8.	Regarding claim 12, the Eheim reference further discloses:
wherein, the air intake channel comprises an air intake channel central axis (FIG. 1), and a curvature of the surface (FIG. 1—end surface of valve disk (6)) is orthogonal to the air intake channel central axis (FIG. 1).

The Neels reference teaches it is conventional in the art of valves for control of exhaust gas to provide as taught in (FIG. 3) that the surface is at least single-curved concave surface (FIG. 3).  Such configurations/structures would allow several advantages such as increased stiffness and reduced buckling due to thermal gradients and thermal cycling [Paragraph 0030].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the Eheim reference, such that the device further includes that the surface is at least single-curved concave surface, as clearly suggested and taught by the Neels reference, in order to allow several advantages such as increased stiffness and reduced buckling due to thermal gradients and thermal cycling [Paragraph 0030].  
9.	Regarding claim 13, the Eheim reference fails to disclose:
wherein the plane forms a double-curved concave surface.
The Neels reference teaches it is conventional in the art of valves for control of exhaust gas to provide as taught in (FIG. 3) wherein the plane forms a double-curved concave surface (FIG. 3).  Such configurations/structures would allow several advantages such as increased stiffness and reduced buckling due to thermal gradients and thermal cycling [Paragraph 0030].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the Eheim reference, such that the device further includes wherein the plane forms a double-curved concave surface, as clearly suggested 
and taught by the Neels reference, in order to allow several advantages such as increased stiffness and reduced buckling due to thermal gradients and thermal cycling [Paragraph 0030].  10.	Regarding claim 14, the Eheim reference further discloses:
wherein the valve disk is arranged in the air intake channel to be pivotable about a pivot axis (FIG. 1).
11.	Regarding claim 15, the Eheim reference further discloses:

12.	Regarding claim 16, the Eheim reference fails to disclose:
wherein the valve disk is made of sheet metal.
The Neels reference teaches it is conventional in the art of valves for control of exhaust gas to provide as taught in [Paragraph 0030] wherein the valve disk is made of sheet metal [Paragraph 0030].  Such configurations/structures would allow several advantages such as increased stiffness and reduced buckling due to thermal gradients and thermal cycling [Paragraph 0030].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the Eheim reference, such that the device further includes wherein the valve disk is made of sheet metal, as clearly suggested and taught by the Neels reference, in order to allow several advantages such as increased stiffness and reduced buckling due to thermal gradients and thermal cycling [Paragraph 0030]. 
13.	Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Eheim reference in view of the Neels reference and further in view of the Gregory reference (US Patent No. 5,078,363).  
14.	Regarding claim 17, the Eheim reference fails to disclose:
wherein, the control device is spring-loaded so that the valve disk rests on the valve seat in the resting position of the control device in which the actuator is not activated, and
the valve disk comprises a spring force which is dimensioned so that the at least one gap is formed between the valve disk and the valve seat in the resting position.
The Gregory reference teaches it is conventional in the art of valve assemblies for the control of fluid flow to provide as taught in the (Figure) wherein the control device (Figure) is spring-loaded (12) so that the valve disk (6) rests on the valve seat (5) in a resting position of 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the Eheim reference, such that the device further includes wherein, the control device is spring-loaded so that the valve disk rests on the valve seat in a resting position of the control device in which the actuator is not activated, and
the valve disk comprises a spring force which is dimensioned so that at least one gap is formed between the valve disk and the valve seat in the resting position, as clearly suggested and taught by the Gregory reference, in order to allow the reduction of the formation of spray (Column 2, lines 3-12).  
15.	Regarding claim 18, the Eheim reference fails to disclose:
wherein the valve disk is pressed sealingly against the spring force by the actuator onto the valve seat in a closed position of the control device.
The Gregory reference teaches it is conventional in the art of valve assemblies for the control of fluid flow to provide as taught in the [Abstract] wherein the valve disk is pressed sealingly against the spring force by the actuator onto the valve seat in a closed position of the control device (Figure) [Abstract].  Such configurations/structures would allow the reduction of the formation of spray (Column 2, lines 3-12).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the Eheim reference, such that the device further includes wherein the valve disk is pressed sealingly against the spring force by the actuator onto the valve seat in a closed position of the control device, as clearly suggested and .  
Response to Arguments
16.	Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive.  The Applicant adds some new language to the claim via amendment that captures the gap area between the valve disk and the valve seat.  As discussed in the rejection, there is clearly space between the valve seat (5) and the top of the valve disk (6) illustrated in the Figure of the Gregory reference.  Moreover, the portion of the reference that the Applicant cites to in its Remarks is the portion of the reference relied upon to show there is a suggestion or motivation to combine the references.  That section, while not explicitly discussing gaps, does disclose an advantage of the valve disk design and showing an advantage is a strong rationale for showing a motivation to combine.  Accordingly, the claims are finally rejected.  
Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747